Title: John Quincy Adams to Elizabeth Cranch, 17 March 1782
From: Adams, John Quincy
To: Cranch, Elizabeth,Norton, Elizabeth Cranch


     
      My dear Cousin
      St. Petersbourg March 6/17 1782
     
     Some days agone I received a letter from you dated May last. The true reason why I have not written to you since I have been in Europe, is, that as you expect that my letters would be very entertaining, by the variety of the subjects, that I have had to write upon, I do not wish to disappoint you by writing letters that would give you no pleasure. But as you have begun, I can no longer excuse myself, and must do as well as I can.
     I am at present distant 2000 of our miles from my father, but my being with Mr. Dana compensates if any thing can, for my loss.
     Perhaps you would be glad to hear something about this country; I will give you briefly what I know about it.
     The Empire of Russia is supposed to be the largest in the world but it was formerly of no consideration in Europe. It was indeed plunged into the lowest degree of barbarism, when Peter the first very justly surnamed the Great came to the throne. He was born in 1672. At twenty five years of age he went into Holland to the village of Saardam, and there enrolled himself as a common ship-carpenter, until he had learned the art of ship-building. He applied himself by turns to every sort of the mechanicks, and in the mean time reformed his country. The following is an eulogy of this prince by Thomson in his Winter.
     
      “What cannot active government perform,
      New moulding man? wide stretching from these shores
      A people savage from remotest time.
      A huge, neglected empire, ONE VAST MIND
      By heaven inspired from Gothic darkness call’d.
      Immortal Peter! first of Monarchs! He
      His stubborn country tamed, her rocks, her fens;
      Her floods, her seas, her ill submitting sons;
      And while the fierce Barbarian he subdued,
      To more exalted soul he rais’d the Man.
      Ye shades of antient heroes, ye who toil’d
      Thro’ long successive ages to build up
      A labouring plan of state, behold at once
      The wonder done! behold the matchless prince!
      Who left his native throne where reign’d till then
      A mighty shadow of unreal power;
      Who greatly spurn’d the slothful pomp of courts;
      And roaming every land, in every port
      His sceptre laid aside, with glorious hand
      Unwearied, plying the mechanic tool,
      Gather’d the seeds of trade, of useful arts
      Of civil wisdom, and of martial skill.
      Charg’d with the stores of Europe, home he goes!
      Then cities rise amid th’illumined wastes
      O’er joyless desarts smiles the rural reign;
      Far distant flood to flood is social joined,
      Th’astonished Euxine hears the Baltick roar,
      Proud navies ride on seas that never foam’d
      With daring keel before; and armies stretch
      Each way their dazzling files, repressing here
      The frantic Alexander of the North,
      And awing there stern Othman’s shrinking sons.
      Sloth flies the land, and ignorance, and vice
      Of old dishonour proud: it glows around. 
      Taught by the ROYAL HAND that rous’d the whole,
      One scene of arts, of arms, of rising trade:
      For what his wisdom plann’d and power enforc’d
      More potent still, his great example shew’d.
     
     The famous Voltaire has written a history of the Empire of Russia, under Peter the great, which altho’ it is very partial towards this country, yet it is well worth reading, as it gives an idea of what, that extraordinary prince was.
     Please to present my best respects to your Pappa and Mamma and love to your brother and sister.
     
      I am your affectionate Cousin.
     
    